Citation Nr: 9930061	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-12 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina



THE ISSUE

The propriety of the 10 percent disability rating for the 
service-connected intractable plantar keratosis of the right 
foot.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1984 to June 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the RO 
which granted service connection and assigned a 10 percent 
rating for the service-connected intractable plantar 
keratosis of the right foot, effective on May 30, 1997.  



REMAND

In the June 1998 appeal to the Board for an increased rating, 
the veteran also disputed the effective date of the 10 
percent disability rating for intractable plantar keratosis 
of the right foot.  As this issue is inextricably intertwined 
with the issue on appeal, the RO must issue to the veteran a 
statement of the case and proceed accordingly.  

Additionally, the record indicates that the most recent VA 
foot examination was conducted in May 1993, and did not 
discuss the current service-connected disability of 
intractable plantar keratosis of the right foot.  Therefore, 
as the VA must assist the veteran in developing the facts of 
this well-grounded claim, the veteran should be afforded a 
contemporaneous VA examination.  38 U.S.C.A. § 5107(a).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
she identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for service-connected 
intractable plantar keratosis since 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2. The RO should schedule the veteran for 
a VA examination to determine the current 
severity of the service-connected 
intractable plantar keratosis of the 
right foot.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner, and the examiner should report 
whether the claims folder was indeed 
available and reviewed.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  The RO then should take appropriate 
steps in order to issue the appellant and 
her representative a Statement of the 
Case regarding the matter of an earlier 
effective date of the 10 percent 
disability rating for the service-
connected intractable plantar keratosis 
of the right foot.  The appellant and her 
representative should be advised of the 
requirements for perfecting an appeal and 
provided the opportunity to do so.  Then, 
the RO should respond accordingly.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the veteran's 
claims.  Due consideration should be 
given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and 
her representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



